DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of emitters of claim 1   must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, there is no support for the term “a plurality of emitters.” The specification and the figures show a single emitter with arguably three flow paths within it, but not a plurality of emitters.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is meant by the term “a plurality of emitters to provide three distinct flow paths.” The specification and the figures show a single emitter with arguably three flow paths within it, but not mullite emitters making up three separate emitters connected in series.  Additionally, it is unclear if the three separate flow paths are in a single emitter, or if multiple emitters make up the three flow paths.
Regarding claim 1, it is unclear if the inlet portion, middle portion and outlet portion of claim 1 are the same as the front flow path, middle flow path and back flow path respectively. The drawings and disclosure make it seem like they are the same, but the claim calls them different elements. The new amendments claim that the inlet portion is associated with the front flow path, the middle portion is associated with the middle flow path and the outlet portion is associated with the back flow path. It is unclear what is meant by the term “associated with” in these limitations. 


Regarding claim 1, it is unclear if the pair pf plurality of holes in line 12 is the same as the plurality of holes of line 5, or if they are different holes. The holes form line 12 run along a periphery and the holes form line 5 only run along a first and second edge. Additionally, the holes from line 5 are in the inlet portion and the holes form line 12 are in the middle portion.
Additionally, it is unclear if the “plurality of holes” from line20 are the same as the “plurality of holes ”of line 5 or line 12, or if they are different holes altogether. The holes from line 5 are in the inlet portion, the holes form line 12 are in the middle portion and the holes in line 20 are from the outlet portion. How can they be the same holes?
Claims 3-5 are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, and 3-5 is/are rejected, as best as understood,  under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (2011/0186652).
Regarding claim 1, Cohen shows an emitter device, comprising: a plurality of emitters ([0083]) to provide three distinct flow-paths in the device, wherein the three distinct flow-paths are a front flow-path, a middle flow- path, and a back flow-path (one flow path for each emitter that is in series), wherein each emitter comprises: an inlet portion (downstream of C in the below figure) comprising a plurality of holes (14) running along a first edge and a second edge of the emitter (fig 11), wherein the first edge and the second edge run along the length of the emitter (fig 11), and the inlet portion is associated with the front flow path, 
 an echelon shaped teeth portion (22, fig 10B) running parallel to the first edge and the second edge, wherein the echelon shaped teeth portion at least partially extends between  the first side and a second side to form a middle portion (fig 11) with the plurality of holes running along a periphery and spaced from the echelon shaped teeth portion (fig 11), wherein a gap between two consecutive teeth of the echelon shaped teeth portion is formed based on a distance between the two consecutive teeth (this is inherent to the shape of the teeth in figure 9b), thereby creating a cross-sectional area of  the middle portion with one or more vectors (see figure below) in the middle section; and the middle portion is associated with the middle flow path;
 and an outlet portion (16) at the second side of the emitter, wherein the outlet portion comprises the plurality of holes running along the periphery (fig 11) and the outlet portion is associated with the back flow path, wherein the inlet portion and the outlet portion are free of echelon shaped teeth (fig 11, and figure below), 
and wherein each of the plurality of echelon shaped teeth proximate to the first edge have an upstream protruding portion attached to a downstream protruding portion (fig 11), and each of the plurality of echelon shaped teeth proximate to the second edge have an upstream protruding portion attached to a downstream protruding portion (fig 11), the upstream protruding portion of the plurality of echelon shaped teeth proximate to the first edge are substantially parallel to the downstream protruding portion of the plurality of echelon shaped teeth proximate to the second edge (fig 11), and the upstream protruding portion of the plurality of echelon shaped teeth proximate to the second edge are substantially parallel to the downstream protruding portion of the plurality of echelon shaped teeth proximate to the first side (figure 11 and marked up figure in the remarks).

Regarding claims 3-5, Cohen further discloses wherein the emitter comprises a front flow path 34 having a discharge rate of .348357 l/hr, a middle flow path 40A having a discharge flow rate of .347652 l/hr, or a back flow path 37 having a discharge rate of .348174 l/hr (the system is wholly capable of having all of these flow rates, since the flow rates can be based on the pressure of the water flowing through the tube/hose of which the emitter is situated in) and to create one or more vectors in the middle flow path (see illustration below).

    PNG
    media_image1.png
    672
    264
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    294
    235
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

                                                      

Claims 3-5 is/are rejected, as best as understood, under 35 U.S.C. 103 as being unpatentable over Cohen in view of Mamo (2010/0244315).
Regarding claims 3-5, in the alternative Cohen fails to specifically teach wherein the emitter comprises a front flow path 34 having a discharge rate of .348357 l/hr, a middle flow path 40A having a discharge flow rate of .347652 l/hr, and a back flow path 37 having a discharge rate of .348174 l/hr.
However, Mamo teaches that with drip emitters, it is known to adjust drip emitters flow rates by varying pressures (paragraph 50, 123, 140-143 and figures 29-32) as well as the shape and size of the emitter/labyrinth.
It would have been obvious to one having ordinary skill in the art at the filing date the invention was made to optimize the flow rate through the emitter by varying either the size of the emitter, the details of the labyrinth/teeth, or the flow rate of the water through the hose that the emitter is in, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05.II.  The Examiner further notes that one of ordinary skill in the art would recognize that the intended flow rate is the material worked upon in the system and would vary based on the intended use.  Drip emitters are used to regulate and output flow from water sources at high pressure to slowly “drip” and control fluid at specific locations.

Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive.
Please see the examiner’s above modified 112 rejections and 102 rejection and the below figure on how the Cohen reference reads on the newly amended claims.

    PNG
    media_image3.png
    558
    578
    media_image3.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON J BOECKMANN/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             8/18/2022